Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
As filed, claims 1, 2, 4-7 and 9-19 are pending; and claims 3 and 8 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 has been considered by the Examiner except Cite No. 2 and 5 under the section of “FOREIGN PATENT DOCUMENTS”, where they were lined through.  
In order to consider the Foreign Patent documents, at least an English abstract of the cited reference is required.  



Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/24/2022, with respect to claims 1, 2, 4-7 and 9-19, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1, 2, 4-6, and 9-19 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 1, 2, 4-6, 9-13, and 17 by Singh is withdrawn per amendments.

The § 102(a)(1) rejection of claims 1, 2, 4-6, 9-13, and 17 by Singh1 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 1, 2, 4-6, 9, 13, and 17 by Kawakami is withdrawn per amendments.

The claim objection of claims 16, 18, and 19 is withdrawn per amendments. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 14 and 15, the claim recites the phrase, “the permeability of a bacterial membrane” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” permeability in claims 1 and/or 13.  Without antecedent basis, the claims are rendered indefinite.

b)	Regarding claim 16, the claim is dependent of claim 15, and it failed to correct the indefiniteness issue in claim 15, which rendered this claim indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).


Claim 4 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 4, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (A1).  The subject matter in claim 4 is drawn to a limited embodiment of instant formula (A1).  
The scope of claim 4 is broader than scope of claim 1 because claim 4 includes species that is outside of instant formula (A1) (e.g. Ar1 is pyrazolyl, which is a 5-membered ring, etc.).  Because the scope of claim 4 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fails to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 4 is commensurate with the scope of claim 1.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
a)	Regarding claim 2, the apostrophe on the instant variable R’1 of instant formula (A2) could be more enhanced, and thus, the Examiner would recommend another structure of formula (A2) with the abovementioned enhancement.

b)	Regarding claim 9, the claim recites the phrase, “the method comprising the step of administering”.
	Such expression can be clarified by reciting -- the method comprising a step of administering --.
Appropriate correction is required.

Claims 10-12, 17, and 18 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Allowable Subject Matter
Claims 1, 5-7, 13,  and 19 are allowed.

Conclusion
Claims 4 and 14-16 are rejected.
Claims 1, 5-7, 13,  and 19 are allowed.
Claims 2, 9-12, 17, and 18 are objected.
Claims 3 and 8 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626